DETAILED ACTION
Claim(s) 1-32 are presented for examination. 
Claims 1, 2, 6, 7, 11, 12, 16, 17 and 29-32 are amended.
Claims 3, 5, 8, 10, 13, 15, 18, 20 and 25-28 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted with Raymond Y. Mah (Reg. No. 41,426) on January 22nd, 2021 to provide clarification of proposed claim amendments (see interview summary paper # 20220122). 

Applicant’s amendments filed December 21st, 2021 do not place the claims in condition for allowance since previously cited prior art by Patel et al. (US 2011/0281574 A1) in view of Gaal et al. (US 2017/0201393 A1) still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.

Response to Arguments
Applicant’s arguments (see remarks pages 11-13 of 14) filed December 21st, 2021 with respect to rejection of claim(s) 1-2, 4, 6-7, 9, 11-12, 14, 16-17, 19, 21-24 and 29-32 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, "Patel does not explicitly teach ...wherein 'the carrier frequency of the first NB-loT cell that is obtained by the terminal is an integral multiple of 100 kHz that is closest to the actual carrier frequency of the first NB-loT cell'." ... Gaal fails to disclose "wherein the carrier frequency of the first NB-IoT cell that is obtained by the terminal is a first value being integral multiple of 100 kHz" as recited in claim 1. ... Even if the teachings of Patel and Gaal are combined, then this combination does not teach or suggest this claim limitation. [Remarks, page 12 of 14].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gaal et al. (US 2017/0201393 A1) fig(s). 1 & 7, pg. 7, ¶68 & ¶69 discloses as follows:



    PNG
    media_image1.png
    535
    855
    media_image1.png
    Greyscale


	
	[0068] Devices may communicate using relative narrowband regions of system bandwidth, such as narrowband internet of things (NB-IoT) devices. To reduce the complexity of UEs, NB-IoT may allow for deployments utilizing one Physical Resource Block (PRB) (180 kHZ+20 kHZ guard band). NB-IoT deployments may utilize higher layer components of LTE and hardware to allow for reduced fragmentation and cross compatibility with, for example, NB-LTE and eMTC (enhanced or evolved Machine Type Communications).

	[0069] FIG. 7 illustrates an example deployment 700 of NB-IoT, according to certain aspects of the present disclosure. According to certain aspects, NB-IoT may be deployed in three broad configurations. In certain deployments, NB-IoT may be deployed in-band and coexist with legacy GSM/WCDMA/LTE system(s) deployed in the same frequency band. Wideband LTE channel, for example, may be deployed in, e.g., various bandwidths between 1.4 MHz to 20 MHz, and there may be a dedicated RB 702 available for use by NB-IoT, or the RBs allocated for NB-IoT may be dynamically allocated 704. In an in-band deployment, one resource block (RB), or 200 kHz, of a wideband LTE channel may be used for NB-IoT. LTE implementations may include unused portions of radio spectrum between carriers to guard against interference between adjacent carriers. In some deployments, NB-IoT may be deployed in a guard band 706 of the wideband LTE channel. In other deployments, NB-IoT may be deployed standalone (not shown). In a standalone deployment, one 200 mHz carrier may be utilized to carry NB-IoT traffic and GSM spectrum may be reused.

	In other words, Gaal teaches “wherein the carrier frequency of the first NB-IoT cell that is obtained by the terminal is a first value being integral multiple of 100 kHz” by disclosing – 

	a NB-loT (narrowband internet of things) system comprising an eNB “204”, wherein the UE’s “206” communicate using relative narrowband regions of system bandwidth, such as narrowband internet of things (NB-loT) devices... NB-loT allows for deployments utilizing one Physical Resource Block (PRB) (180 kHz + 20 kHz guard band); wherein the one resource block (RB), is 200 kHz of a wideband LTE channel used for NB-loT.
        
	Therefore a prima facie case of obviousness is established by Gaal under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). 
	
	However further search and/or consideration is required. 

Bathija et al. (US 2021/0092677 A1); see pg. 9, ¶123 lines 14-19.
	“The wireless device can use the frequency of the NB-IoT RAT service to determine a priority list of cells for conducting a scan for cells using the Cat-M1 RAT. For example, if the NB-IoT RAT is provided in-band using the same PCI mode, the LTE/Cat.-M1 center frequency can be calculated by adding to the NB center frequency the product of the index to the mid Physical Resource Block (PRG) times 100 Hz (i.e., indextomidPRB*100 KHz).”

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469